Case 1:19-cv-00328-TMT-MEH Document 57-3 Filed 01/16/20 USDC Colorado Page 1 of 3




                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF COLORADO

                                   CASE NO.: 1:19-cv-00328-RPM

    MICHAEL ABBONDANZA AND TAVIN
    FOODS, INC.,

                   Plaintiffs,

    v.

    WEISS LAW GROUP, P.C., PETER
    LEINER, RICHARD LESLIE, BRETT
    HUFF, HUFF & LESLIE, LLP, GIOVANIA
    PALONI, AND JASON WEISS,

                   Defendants.


    WEISS LAW GROUP, P.A., PETER LEINER, AND JASON S. WEISS’ RESPONSE TO
               PLAINTIFF'S FIRST SET OF DISCOVERY REQUESTS

          Weiss Law Group, P.A., Jason S. Weiss and Peter Leiner, by and through undersigned

   counsel, hereby respond to the Request for Production dated November 18, 2019 as follows:

          1.      Please produce all documents and other communications that identify an address or

   other identifying contact information for Defendant Giovannia Paloni different than that contained

   in Plaintiffs’ status report dated October 2, 2019.

          As for Jason Weiss only, objection as overbroad and not limited in scope, content,
          time or date. Jason Weiss (“Weiss”) and Giovannia Paloni (“Paloni”) have worked
          together on numerous cases and matters and for Weiss to produce “all documents
          and communications that identify an address or other identifying contact
          information for Defendant Giovanni Paloni” would be unduly burdensome and
          would all show the same thing, an email address that Weiss uses to communicate
          with Paloni. As such, without waiving said objections, attached is an email
          exchange between Paloni and Weiss discussing the Expert Report that was used in
          the underlying action of Abreu v. Tavin Foods, Inc., case number 16-cv-432 MEH.
          This email exchange contains an email address for Paloni that is believed to not be
          contained in Plaintiff’s October 2, 2019 status report.




                                               SRIPLAW
                        21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FLORIDA 33433
Case 1:19-cv-00328-TMT-MEH Document 57-3 Filed 01/16/20 USDC Colorado Page 2 of 3




          As for Peter Leiner only, he does not have any other information other than what
          Weiss would have and has produced as part of this Response.
          As for Weiss Law Group, P.C., Weiss, Leiner and the undersigned are uncertain as
          to the identity of Weiss Law Group, P.C and as such, cannot respond on behalf of
          Weiss Law Group, P.C. However, Weiss Law Group, P.A. does not have any
          documents or communications in addition to what Weiss has produced herewith.


   DATED: December 2, 2019                     Respectfully submitted,


                                               /s/ Joel B. Rothman
                                               JOEL B. ROTHMAN
                                               joel.rothman@sriplaw.com

                                               SRIPLAW
                                               21301 Powerline Road
                                               Suite 100
                                               Boca Raton, FL 33433
                                               561.404.4350 – Telephone
                                               561.404.4353 – Facsimile

                                               Attorneys for Weiss Law Group, P.A., Peter Leiner,
                                               and Jason S. Weiss

                                  CERTIFICATE OF SERVICE


          I hereby certify that on this 2nd day of December, 2019, I served the foregoing on the
   following via the email addresses listed below:

   Courtenay Patterson, Esq.
   Law Offices of Courtenay Patterson
   1716 N. Main St., Suite A #331
   Longmont, CO 80501
   courtenay.patterson@gmail.com

   Franz Hardy, Esq.
   Larissa Kirkland, Esq.
   Gordon Rees Scully Mansukhani, LLP
   555 17th Street, Suite 3400
   Denver, CO 80202
   fhardy@grsm.com
   lkirkland@grsm.com


                                                 2
                                             SRIPLAW
                      21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FLORIDA 33433
Case 1:19-cv-00328-TMT-MEH Document 57-3 Filed 01/16/20 USDC Colorado Page 3 of 3




   Michael L. Hutchinson
   TREECE ALFREY MUSAT P.C.
   633 17th Street, Suite 2200
   Denver, CO 80202
   hutch@tamlegal.com


                                            /s/ Joel B. Rothman
                                            JOEL B. ROTHMAN
                                            joel.rothman@sriplaw.com
                                            Fla. Bar No. 98220




                                              3
                                          SRIPLAW
                   21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FLORIDA 33433
